[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
The court, sua sponte, articulates its decision and orders of December 6, 1999. At the time, when the court found it had jurisdiction over the marriage and further found that the marriage between the parties was broken down irretrievably with no reasonable hope of reconciliation, it was the intention of the court, through its language, to order a dissolution of the marriage. The transcript of the proceedings expressly (p. 18, line 6) refer to the order of dissolution of marriage. Therefore, by way of articulation, for the purpose of clarity, the court orders a dissolution of marriage between the parties. To the extent it is controlling, it is the court's intent that this dissolution be as of December 6, 1999, the date of the court orders referencing such a dissolution of marriage.
MUNRO, J.